              Case 2:20-cv-01156-RSL Document 13 Filed 04/21/21 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      EMERY SELYMES, individually and as
      Personal Representative of the ESTATE OF                  Cause No. C20-1156RSL
 9
      LINDA MAIRE SELYMES,

10
                            Plaintiff,                          ORDER STRIKING FIRST
                                                                AMENDED COMPLAINT FOR
11
                 v.                                             DAMAGES

12
      QUALITY FOOD CENTER, INC.,

13
                            Defendant.

14

15
           This matter comes before the Court sua sponte. On April 20, 2021, plaintiff filed a First
16

17   Amended Complaint for Damages. The original pleading and the answer thereto were served

18   more than twenty-one days ago, and there is no indication that defendant provided written
19   consent to the amendment. See Fed. R. Civ. P. 15(a). The amended pleading (Dkt. # 12) is
20
     therefore STRICKEN and will not be considered.
21

22         Dated this 21st day of April, 2021.
23

24                                               Robert S. Lasnik
                                                 United States District Judge
25

26

27

28   ORDER - 1
